[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.16

DEVELOPMENT AND SUPPLY AGREEMENT

THIS DEVELOPMENT AND SUPPLY AGREEMENT (this “Agreement”) is made as of this 14th
day of November, 2006 (the “Effective Date”) by and between Tercica, Inc.,
having a principal place of business at 2000 Sierra Point Parkway, Suite 400,
Brisbane, CA (“Company”) and Hospira Worldwide, Inc., having a principal place
of business at 275 North Field Drive, Lake Forest, Illinois, 60045, (U.S.A.)
(“Hospira”).

WITNESSETH:

WHEREAS, Company owns rights to the drug product marketed in the U.S. under the
brand name Increlex™ (mecasermin {rDNA origin} injection), which is a
recombinant human IGF-1 drug product for the long term treatment of growth
failure in children with severe primary IGF-1 deficiency (Primary IGFD) and
wishes to develop and market Increlex™ in a 5mL flip top vial;

WHEREAS, Company has received marketing authorization from the U.S. Food and
Drug Administration (the “FDA”) and/or is seeking or intends to seek
corresponding new drug approvals in selected international markets from
appropriate Regulatory Authorities (as hereinafter defined) for the Increlex™
(mecasermin {rDNA origin} injection) drug product; and

WHEREAS, Company and Hospira are parties to that certain Increlex™ Letter
Agreement of June 30, 2006 (the “Letter Agreement”) pursuant to which Hospira
has performed certain work in preparation for the development of a manufacturing
process for the Increlex™ (mecasermin {rDNA origin} injection) drug product by
Hospira, and which Letter Agreement by its terms shall terminate and be
superseded by this Agreement as of the Effective Date; and

WHEREAS, Company and Hospira desire that Hospira assist Company in the
development and commercialization of the Increlex™ (mecasermin {rDNA origin}
injection) drug product; and

WHEREAS, the parties desire that Hospira manufacture and sell to Company at
least [ * ] of Company’s full requirements for the commercial distribution and
sale of the Increlex™ (mecasermin {rDNA origin} injection) drug product
worldwide;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, Company and Hospira agree as follows:

Article 1. DEFINITIONS

The following words and phrases when used herein with capital letters shall have
the meanings set forth or referenced below:

1.1 “Active Pharmaceutical Ingredient” or “API” shall mean the active
pharmaceutical ingredient of the Drug (as hereinafter defined) in formulated
bulk form that Company shall deliver to Hospira for incorporation into Product
(as hereinafter defined) and meeting the applicable Active Pharmaceutical
Ingredient Specifications (as hereinafter defined).



--------------------------------------------------------------------------------

1.2 “Active Pharmaceutical Ingredient Specifications” shall mean the detailed
description and parameters of the API set forth on Exhibit 1.2.

1.3 “Affiliate” shall mean any corporation or non-corporate business entity
which controls, is controlled by, or is under common control with a party to
this Agreement. A corporation or non-corporate business entity shall be regarded
as in control of another corporation or non-corporate business entity if it
owns, or directly or indirectly controls, in excess of fifty percent (50%) of
the voting stock of the other corporation, or (a) in the absence of the
ownership of in excess of fifty percent (50%) of the voting stock of a
corporation or (b) in the case of a non-corporate business entity, if it
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation or non-corporate business
entity, as applicable.

1.4 “cGMP” shall mean the current good manufacturing practices as set forth in
21 C.F.R. Part 210 and Part 211, as applicable.

1.5 “Confidential Information” shall mean all information disclosed hereunder in
writing and identified as being confidential or, if disclosed orally, visually
or through some other media, is identified as confidential at the time of
disclosure and is summarized in writing within thirty (30) days of such
disclosure and identified as being confidential, except any portion thereof
which:

 

  (a) is known to the recipient at the time of the disclosure, as evidenced by
its written records or other competent evidence;

 

  (b) is disclosed to the recipient by a third person lawfully in possession of
such information and not under an obligation of nondisclosure;

 

  (c) is or becomes patented, published or otherwise part of the public domain
through no fault of the recipient; or

 

  (d) is developed by or for the recipient independently of Confidential
Information disclosed hereunder as evidenced by the recipient’s written records
or other competent evidence.

1.6 “Contract Year” shall mean a period of twelve (12) consecutive months which,
for the first Contract Year of this Agreement, shall commence on the first day
of the month after the month of Company’s first bona fide sale of Product to a
non-Affiliate customer after Company receives the First Regulatory Approval (as
hereinafter defined), and each Contract Year thereafter shall consist of twelve
(12) consecutive months following the end of the preceding Contract Year.

 

2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.7 “Drug” shall mean the human pharmaceutical recombinant human IGF-1.

1.8 “First Regulatory Approval” shall mean Regulatory Approval granted by the
FDA or a Regulatory Approval granted by an appropriate Regulatory Authority in a
foreign country, whichever is earlier.

1.9 “Hospira Facility” shall mean Hospira’s manufacturing plant located at 1776
North Centennial Drive McPherson, KS or such other Hospira location
manufacturing the Product as may be mutually agreed by the Parties in writing.

1.10 “Hospira-Manufactured Product” shall mean the Product manufactured by
Hospira under the terms of this Agreement.

1.11 “Hospira Proprietary Rights” shall mean proprietary technology, know-how or
rights in Hospira’s possession as of the Effective Date of this Agreement [ * ].

1.12 “Product” shall mean the Drug in final dosage form, packaged in 5 mL flip
top vial, meeting the Product Specifications.

1.13 “Product Specifications” shall mean those product, labeling and performance
specifications for Product filed with the FDA or other appropriate Regulatory
Authorities, including Product formula, labeling, and materials required for the
manufacture of the Product that is to be purchased and supplied under this
Agreement, as such are set forth on Exhibit 1.9, which specifications may be
amended from time to time by the written agreement of the parties.

1.14 “Product Supply Commitment” shall have the meaning provided in Section 7.1.

1.15 “Regulatory Approval” shall mean (i) approval from the FDA for amendment of
the marketing authorization granting Company the right to sell
Hospira-Manufactured Product for commercial distribution in the U.S.; and/or
(ii) approval from a corresponding Regulatory Authority granting Company the
right to sell Hospira-Manufactured Product for commercial distribution in a
foreign country.

1.16 “Regulatory Authority” shall mean any federal, state or local or
international regulatory agency, department, bureau or other governmental entity
including the FDA which is responsible for issuing approvals, licenses,
registrations or authorizations necessary for the manufacture, use, storage,
import, transport or sale of Product in a regulatory jurisdiction.

1.17 “Third Party” shall mean a party other than Hospira or the Company and
their respective Affiliates.

1.18 “Waste” shall mean all rejects, improper goods, garbage, refuse, remainder,
residue, waste water or other discarded material, including solid, liquid,
semisolid, or contained gaseous material that arises from the manufacture of
Product, including but not limited to, rejected, excess or unsuitable materials,
API and Products.

 

3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 2. PROCESS DEVELOPMENT PROJECT

2.1 General. Promptly following the Effective Date, the parties shall undertake
a process development project (the “Project”) consisting of the development
activities set forth in Exhibit 2.1. The objective of the Project shall be for
Hospira to assist in the development of the Product and to assist Company in
obtaining Regulatory Approval from the FDA (and/or Regulatory Approval(s) in
foreign jurisdictions, as agreed in accordance with Section 4.2). Following the
First Regulatory Approval, Hospira then shall manufacture and deliver Product to
Company for sale by Company as a human pharmaceutical product, as herein
provided.

2.2 Commercially Reasonable Efforts. Each party shall use its commercially
reasonable efforts to successfully complete the Project. However, the parties
agree and understand that neither party hereto guarantees that the Project will
be successful, nor warrants or guarantees that a marketable product will result
from the Project.

Article 3. PAYMENT FOR HOSPIRA’S DEVELOPMENT EFFORTS

3.1 Development Fee. To reimburse Hospira for its participation in the Project,
Company shall pay to Hospira a nonrefundable development fee of [ * ] (the
“Development Fee”). The Development Fee is the aggregate of the costs triggered
by the milestone events described under the headings “Milestone I”, “Milestone
II”, “Milestone IV”, “Milestone V”, and “Milestone VI” in Exhibit 2.1. The
Development Fee shall be paid to Hospira in accordance with the payment schedule
set forth in Exhibit 2.1.

3.2 Changes in Project Scope. If changes occur in the Project or Product
Specifications, or if technical difficulties require that Hospira perform either
additional work or repeat work, and such additional work or repeat work is not
required due to Hospira’s fault or negligence, Hospira shall provide Company
with cost estimates for such work. If Company approves such costs, Hospira shall
perform such work and Company shall pay Hospira’s costs for such work within
thirty (30) days of completion of such work. Reimbursement for such additional
work or repeat work shall be at the rate of [ * ] per hour per person, plus
out-of-pocket costs for reasonable travel and sustenance, materials and
supplies.

3.3 Development Supplies. The parties mutually agree to the final Product
Specifications. Hospira may provide to Company development supplies at the
prices set forth on Exhibit 2.1. Company shall issue a purchase order for any
such development supplies at least [ * ] before the requested delivery date.
Company and Hospira mutually agree to the formulation, concentration, fill
volume and the components for each lot of development supplies.

 

4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 4. COMPANY’S REGULATORY SUBMISSIONS

4.1 Hospira’s Right to Review. Tercica shall exert reasonable efforts to file
regulatory submission(s) in order to obtain the First Regulatory Approval from
the FDA. Hospira shall have the right to review and consult on those portions of
Company’s proposed regulatory submissions relating to Hospira’s packaging or
manufacturing procedures before the submissions are filed with appropriate
Regulatory Authorities. Any such portions of submissions in a language other
than English shall be provided to Hospira by Company with an accompanying
English translation. Hospira shall complete its review of the submissions within
sixty (30) days for submissions in English, or within ninety (60) days for
submissions not in English, after receipt of a proposed regulatory submission.
Hospira shall consult with and advise Company in responding to questions from
the Regulatory Authorities regarding such submission(s) to Regulatory
Authorities. Company shall be the sole owner of any regulatory submission filed
pursuant to this Agreement. Company shall reimburse Hospira for Hospira’s review
and consultation under this Section at the rate of [ * ] per hour. Company shall
provide to Hospira for its files a final copy of the CMC section of any such
regulatory submission(s).

4.2 Supplemental International Regulatory Filings. Hospira shall quote a price
for supplemental international regulatory, packaging and development work to
support international filings (excluding the U.S.) separately and on a
country-by-country basis. In addition, if inspections are requested or required
for any supplemental foreign filing, Hospira shall be entitled to the additional
fee provided in Section 6.3 with respect to any such inspections by a foreign
Regulatory Authority.

4.3 Access to Drug Master Files. Hospira shall grant Company reference rights to
all Drug Master Files (“DMFs”) necessary to support Company’s applications for
and/or amendments of marketing authorizations of Product. To effect this,
Hospira shall execute certain documentation (“Letters of Authorization”) which
shall be delivered to the appropriate Regulatory Authorities permitting such
Regulatory Authorities to consult Hospira’s DMFs in their review of Company’s
Product marketing authorization applications and/or amendments to existing
marketing authorizations for Product. Hospira shall send copies of such
Authorization Letters to Company. Hospira shall update its DMFs annually, or
otherwise, as required by applicable regulations and shall inform Company prior
to any modifications thereto in order to permit Company to amend or supplement
any affected regulatory applications, marketing authorizations, and/or related
filings for Product.

4.4 User Fees. Company shall pay any FDA (or foreign equivalent) user fees which
may become payable for Product.

Article 5. MANUFACTURE AND SUPPLY OF PRODUCT

5.1 Purchase and Sale of Product.

(a) Pursuant to the terms and conditions of this Agreement and for the duration
of this Agreement, Hospira shall manufacture, sell and deliver Product to
Company, and Company shall purchase and take delivery of at least [ * ] percent
([ * ]%) of its total worldwide requirements of Product (the “Contract
Requirements”) exclusively from Hospira. Hospira shall manufacture Product in
accordance with the Product Specifications. The parties may alter from time to
time the Product Specifications by written agreement without amending this
Agreement.

 

5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) The parties agree that with respect to the purchase or supply of Product in
addition to the Contract Requirements hereunder, nothing in this Agreement shall
be construed as preventing or otherwise inhibiting Company from
(i) manufacturing such additional supply of Product (ii) having such additional
supply of Product manufactured for Company by one or more Third Parties and/or
(iii) purchasing such additional supply of Product manufactured by one or more
Third Parties.

5.2 Government Approvals. Notwithstanding any other provision of this Agreement,
Hospira shall have no obligation to manufacture, sell or deliver Product to
Company and Company shall have no obligation to purchase and take delivery of
Product for commercial sale in a specific territory until Company has obtained
all necessary Regulatory Approval(s). However, Hospira agrees to manufacture and
supply those quantities of Product requested in firm purchase orders by Company
that are necessary to build Company’s inventory in anticipation of commercial
launch of the Product and Company shall be required to pay for such Products
irrespective of whether the Product ultimately receives all necessary Regulatory
Approvals.

5.3 Manufacture of Product

 

  (a)

Active Pharmaceutical Ingredient Supply. Hospira shall manufacture Product for
Company from API that Company shall supply to Hospira at no cost. Company shall
supply API to Hospira in quantities sufficient to satisfy Hospira’s gross
manufacturing requirements of Product. Hospira’s use of API received from
Company shall be limited to development contemplated by this Agreement and the
manufacture of Product for Company. Company shall deliver API FOB Destination
for deliveries originating in the United States, and D.D.P. (Incoterms 2000) for
deliveries originating outside the United States, the Hospira Facility, pursuant
to no-cost purchase orders that Hospira issues to Company. Within thirty
(30) days of Hospira’s receipt of any API supplied by Company hereunder, Hospira
shall (i) perform an identification test on the API and confirm the shipment
quantity, and (ii) notify Company of any inaccuracies with respect to quantity
or of any claim that any portion of the shipment fails the identification test.
In the event Hospira notifies Company of any deficiency in the quantity of API
received, Company shall promptly ship to Hospira, at Company’s own expense, the
quantity of API necessary to complete the API shipment. In the event Hospira
notifies Company that the API shipment does not conform to the Active
Pharmaceutical Ingredient Specifications, Company shall have the right to
confirm such findings at Hospira’s manufacturing location. If Company determines
that such shipment of API conformed to the Active Pharmaceutical Ingredient
Specifications, the parties shall submit samples of such shipment to a mutually
acceptable independent laboratory for

 

6

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

 

testing. If such independent laboratory determines that the shipment conformed
to the Active Pharmaceutical Ingredient Specifications, Hospira shall bear all
expenses of shipping and testing such shipment samples. If Company or such
independent laboratory confirms that such shipment did not meet the Active
Pharmaceutical Ingredient Specifications, Company shall replace, at no cost to
Hospira, the portion of the API shipment which does not conform to the Active
Pharmaceutical Ingredient Specifications and bear all expenses of shipping and
testing the shipment samples.

 

  (b) API Title. Company shall retain title to the API while it is in the
Hospira facility. Subject to the limitation in Section 5.3(c), Hospira shall
assume responsibility and risk for the safekeeping, storage and handling for all
shipments of API delivered hereunder and accepted by Hospira.

 

  (c) Consumption and Replacement of API. The consumption of API for the
manufacture of Product shall be in accordance with the maximum consumption
factors that Hospira and Company agree upon mutually in writing as promptly as
practicable, which consumption factors are subject to change from time to time
by mutual written agreement of the parties. If, during any twelve (12) month
period, Hospira’s consumption of API in the manufacture of a given quantity of
Product exceeds that which should have been consumed (the “Maximum Quantity of
API”) if Hospira’s performance had been in parity with the maximum agreed upon
consumption factors for such quantity of Product, Company shall supply to
Hospira replacement API according to the terms set forth in Section 5.3(a), and
Hospira shall promptly reimburse Company, for any API consumed in excess of the
Maximum Quantity of API, at Company’s total cost, as evidenced by Company’s
invoices, for such excess amount of API consumed. In the event of any loss or
damage of any API delivered hereunder or the failure of Product to meet Product
Specifications, Company shall supply to Hospira at no cost replacement API
according to the terms set forth in Section 5.3(a). If the loss, damage or
replacement of such API or the failure of Product to meet Product Specifications
results from a grossly negligent act or omission by Hospira in the manufacture,
handling or storage of the API or the Product, Hospira shall reimburse Company
for its cost of such API in an amount equal to Company’s purchase cost/kg (as
evidenced by Company’s invoices to Hospira). In no event shall Hospira’s
aggregate liability for replacement of API exceed [ * ]. This section states
Company’s sole remedy, and Hospira’s sole liability, for any loss, damage,
excessive consumption or misuse of API.

 

  (d) Product Labeling. Hospira shall label Product in accordance with label
copy that Company provides. Such copy may be modified from time to time by
agreement of the parties. Company shall reimburse Hospira for Hospira’s actual
costs of making any label copy changes and for the cost of any labeling that
Hospira is unable to use due to such label copy changes

 

7

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  (e) Replacement of Nonconforming Shipment. Company shall have a period of
thirty (30) days from the date of its receipt of a shipment of Product to
inspect and reject such shipment for nonconformance with the Product
Specifications. If Company rejects such shipment, it shall promptly so notify
Hospira and provide to Hospira samples of such shipment for testing. If Hospira
tests such samples and determines that it did conform to the Product
Specifications, the parties shall submit samples of such shipment to a mutually
acceptable independent laboratory for testing. If such independent laboratory
determines that the shipment conformed to the Product Specifications, Company
shall bear all expenses of shipping and testing such shipment samples. If
Hospira or such independent laboratory confirms that such shipment did not meet
the Product Specifications, Hospira shall replace, at no cost to Company, that
portion of the Product shipment which does not conform to the Product
Specifications, and shall bear all expenses of shipping and testing the shipment
samples, provided that such failure to meet the Specifications was not due to
nonconforming API supplied by Company. Any nonconforming portion of any shipment
shall be disposed of as directed by Hospira, at Hospira’s expense. Any Product
that Company does not reject pursuant to this Section 5.3(e) shall be deemed
accepted, and all claims for replacement of Product not conforming with Product
Specifications shall be deemed waived by Company, except as to latent defects
which (i) are not reasonably discoverable, (ii) render the Product not
conforming to Product Specifications, and (iii) are solely caused by Hospira.

5.4 Dedicated Equipment Costs. If non-standard, specialized equipment is
required to manufacture Product for Company, Hospira shall pay the cost of such
equipment, subject to Company’s prior approval of such costs, which approval
shall not be unreasonably withheld. Hospira shall advise Company of specialized
equipment required and the estimated costs associated with the purchase,
installation and validation of such equipment. After Company approves such
costs, Hospira shall install and validate the equipment and bill Company for the
associated costs. Company shall make payment to Hospira no later than thirty
(30) days after Company receives an invoice from Hospira. Title to the equipment
shall be in Company’s name. If Hospira wishes to use the specialized equipment
for manufacture of a product other than Product for Company, Hospira and Company
shall meet and discuss the technical and practical ramifications of such use and
appropriate compensation to Company.

5.5 Off-Site Waste. If necessary, Hospira shall hire, direct and pay all costs
for a waste contractor to remove all Waste from Hospira’s manufacturing facility
for Product consistent with the Product’s Material Safety Data Sheets (“MSDS”).

 

8

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.6 Delivery. Hospira shall deliver Product and samples (including, but not
limited to post fill or packaging samples prior to product release, non-batch
record sample requests for additional QC testing) to Company, FOB origin, for
deliveries within the United States, and EXW (Incoterms 2000), for deliveries
outside of the United States, the Hospira Facility. Title and risk of loss shall
pass to Company at such point. Shipment shall be via a carrier designated by
Company. Company shall be the exporter of record. Hospira shall make up to [ * ]
shipments to Company of Product per batch at no charge to Company other than
shipping costs. Any other shipments requested shall be at a fee of [ * ] per
shipment plus shipping costs, excluding any shipments of samples required for
testing.

5.7 Price and Payment.

 

  (a) Price. Hospira shall invoice Company for Product delivered by Hospira at
the prices set forth on Exhibit 5.7. Prices are firm through [ * ]. Beginning [
* ], prices may be increased by Hospira. Price increases shall be effective for
deliveries beginning [ * ]. Such increases shall not exceed [ * ].

 

  (b) Payment. Hospira shall invoice Company upon shipment of Product. Company
shall make payment net thirty (30) days from the date of receipt of Hospira’s
invoice.

 

  (c) Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against income), license, fee or other charge lawfully
assessed or charged on the manufacture, sale or transportation of Product sold
pursuant to this Agreement, and all government license filing fees and
Prescription Drug User (PDUFA) annual establishment fees with respect to all
Product shall be paid by Company.

Article 6. QUALITY

6.1 Quality Control. Hospira shall apply its quality control procedures and
in-plant quality control checks on the manufacture of Product for Company in the
same manner as Hospira applies such procedures and checks to products of similar
nature manufactured for sale by Hospira. In addition, Hospira will test and
release Product in accordance with the test methods described in Exhibit 6.1 to
ensure that Product conforms to the Product Specifications. The parties may
change the test methods from time to time by mutual agreement.

6.2 Quality Agreement. The parties shall enter into a quality agreement
substantially in the form of the agreement attached hereto as Exhibit 6.2 within
[ * ] following the Effective Date.

 

9

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.3 Audit Right. Company shall have the right, upon sixty (60) days prior
written notice to Hospira, to conduct, at its sole expense and during normal
business hours, a quality assurance audit and inspection of Hospira’s records
and production facilities relating to the manufacturing, assembly and/or
packaging of Product. Such audits shall (a) be limited to not more than two
(2) auditors appointed or representing Company, (b) last for not more than two
(2) days and (c) may be conducted not more than one (1) time per calendar year.
In the event such audit discovers a problem or unsatisfactory condition, Company
may conduct an additional audit to ensure such problem or condition is resolved.
In addition, should Company discover and/or be advised of a quality issue at the
Hospira Facility which issue, if occurring, could impact the manufacture of the
Product, Company may request an audit of the Hospira Facility to investigate
such issue, which request Hospira shall not unreasonably deny. Any auditors that
are not employees of Company shall be required to enter into confidentiality
agreements with Hospira and Company containing terms of confidentiality at least
as stringent as those set forth in Article 11 hereof. Visits by Company to
Hospira production facilities may involve the transfer of Confidential
Information, and any such Confidential Information shall be subject to the terms
of Article 11 hereof. The results of such audits and inspections shall be
considered Confidential Information under Article 11 and shall not be disclosed
to Third Parties, including, but not limited to, the FDA, unless required by law
and only then upon prior written notice to Hospira. Hospira also agrees to allow
the FDA to conduct any audit which the FDA requires and Hospira agrees to
reasonably cooperate with the FDA in connection with such audit. However, if any
additional inspections are requested or required by or for any other Regulatory
Authority, Hospira shall be entitled to an additional fee of [ * ] per each such
Regulatory Authority inspection.

6.4 Notification of Complaints. Company shall notify Hospira promptly of any
Product complaints involving Hospira’s manufacture or packaging in sufficient
time to allow Hospira to evaluate the complaints and assist Company in
responding to such complaints.

6.5 Product Recalls. In the event (a) any Regulatory Authority or other national
government authority issues a request, directive or order that Product be
recalled, (b) a court of competent jurisdiction orders such a recall, or
(c) Company or Hospira reasonably determines that Product should be recalled,
the parties shall take all appropriate corrective actions, and shall cooperate
in any governmental investigations relating to the recall. In the event that
such recall results from the breach of Hospira’s express warranties under
Section 8.2(a) or (b) of this Agreement, Hospira shall only be responsible for
(i) [ * ] (ii) [ * ]. In the event that the recall does not result from the
breach of Hospira’s express warranties under this Agreement, Company shall be
responsible for the expenses of the recall. For purposes of this Agreement, the
expenses of the recall shall include, but not be limited to, the expenses of
notification and destruction or return of the recalled Product, cost of the
recalled Product, and any costs associated with the distribution of the
replacement Product, but shall not include lost profits of either party.

 

10

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 7. ORDERS AND FORECASTS

7.1 [ * ] Product Supply Forecast. For capacity planning purposes, by [ * ],
Company shall provide Hospira with a written forecast of Company’s [ * ]
requirements of Product for the [ * ] beginning on [ * ]. Thereafter, by [ * ]
of each [ * ] Company shall update such rolling [ * ] forecast of its
requirements of Product for the period commencing on [ * ] of the next [ * ].
The forecast for the first [ * ] in any [ * ] forecast submitted to Hospira by
Company under this Section 7.1 is referred to herein as the “[ * ] Forecast.”
The [ * ]. Upon receipt of each rolling [ * ] estimate, Hospira shall within [ *
] days, provide Company a written acceptance of the estimate and accordingly
plan to allocate its [ * ] capacity to manufacture Product for Company, or
provide a written rejection of the [ * ] forecast. Any such written acceptance
shall constitute Hospira’s Product supply commitment (“Product Supply
Commitment”) for [ * ] covered by the forecast. If Company issues, and Hospira
accepts, a subsequent [ * ] forecast covering one or more previously covered [ *
], such subsequent forecast shall constitute Hospira’s Product Supply Commitment
for such [ * ]. In the event Hospira rejects a [ * ] forecast, Hospira and
Company shall meet as soon as possible to discuss in good faith the quantities
of Product that Hospira could provide during each of the [ * ] covered by the
forecast. Any such amount shall be agreed to in writing.

7.2 First [ * ] Estimate. Company shall, within [ * ] days after filing its
first submission to FDA for amendment of the marketing authorization for Product
to include Hospira as a source of manufacture of the Product for commercial
distribution and sale in the U.S. (and/or foreign equivalent), provide Hospira
with a written estimate of Company’s [ * ] requirements of Product to be
supplied by Hospira for the first [ * ]. Hospira acknowledges that such
quantities are estimates only and are nonbinding.

7.3 First Order. Hospira and Company shall cooperate fully in estimating and
scheduling production for the first commercial order of Product to be placed by
Company with Hospira in anticipation of the First Regulatory Approval.

7.4 First Firm Order. Company shall place its first firm order approximately [ *
] in advance of the desired first delivery date of Product, but no later than
the date of [ * ]. The first firm order shall cover a [ * ] time period (the
“First Firm Order Period”). At the same time, Company shall provide to Hospira
Company’s estimate of its [ * ] requirements of Product to be supplied by
Hospira for the next [ * ] following the First Firm Order Period.

7.5 Rolling Forecast. Thereafter, Company shall provide [ * ] to Hospira a
rolling [ * ] projection of requirements of Product to be supplied by Hospira,
with the first [ * ] of such projection consisting of firm purchase orders and
the remaining [ * ] of such projection consisting of Company’s best estimate
forecast of its Product requirements, provided that the firm purchase orders
made in any such projection shall not alter any of the firm purchase orders made
in the previous projection.

7.6 Minimum Purchase Requirement. Although Company covenants to purchase from
Hospira the Contract Requirements, Company further covenants to purchase from
Hospira not less than [ * ] percent ([ * ]%) of its [ * ] Forecast in units of
Product for each [ * ] (the

 

11

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Minimum Purchase Requirement”). In lieu of Company taking delivery of each [ *
]’s Minimum Purchase Requirements of Product, Company shall have the option to
pay for its Minimum Purchase Requirement, or any portion thereof that Company
has failed to purchase, at the prices set forth in Exhibit 5.7 and waive
Hospira’s manufacture and delivery obligations for such Product. In the latter
event, Hospira shall invoice Company for the amount payable, and Company shall
pay Hospira within thirty (30) days after receipt of Hospira’s invoice.

7.7 Purchase Order Acceptance. Within thirty (30) days after receipt of
Company’s firm purchase orders for Product, Hospira shall confirm to Company its
acceptance or rejection of the purchase order, delivery date and quantity of
Product ordered by Company.

7.8 Best Efforts to Supply. If Company submits a firm purchase order for
quantities of Product for any [ * ] in excess of the amount estimated for such [
* ] in the previous rolling [ * ] projection, Hospira shall not be obligated to
supply said additional quantities; provided, however, that Hospira shall, until
Company’s orders in the aggregate reach the applicable [ * ] Product Supply
Commitment, use reasonable commercial efforts to produce and deliver to Company
said additional quantities within [ * ] of issuance of the firm purchase order
for such additional quantities.

7.9 Firm Commercial Order Changes or Cancellations. If, due to significant
unforeseen circumstances, Company requests changes to firm purchase orders of
Product within the [ * ] firm purchase order timeframe, Hospira shall attempt to
accommodate the changes within reasonable manufacturing capabilities and
efficiencies. If Hospira can accommodate such change, Hospira shall advise
Company of the costs associated with making any such change and Company shall be
deemed to have accepted the obligation to pay Hospira for such costs if Company
indicates in writing to Hospira that Hospira should proceed to make the change.
Hospira shall charge Company the greater of [ * ] or the amount previously
agreed upon in writing by Company for making any such change. If Hospira cannot
accommodate such change, Company shall be bound to the original firm purchase
order. If Company cancels a firm purchase order, Hospira shall be relieved of
its obligation relating to such order but Company will not be relieved of its
obligation of payment unless Hospira agrees to such cancellation in writing. If
Company does not supply sufficient API to manufacture such order or acts in any
other manner to effectively interfere with Hospira’s ability to perform, which
shall be deemed to be a breach of this Agreement, Company shall remain liable
for the full amount of the firm purchase order regardless of whether such
Product is manufactured by Hospira or whether Company takes delivery of any such
manufactured Product. Notwithstanding anything to the contrary contained herein,
all Product paid for by Company shall count toward the Minimum Purchase
Requirement of Product including, without limitation, any payments made in the
event of a cancellation.

7.10 Purchase Order Terms. Each purchase order or any acknowledgment thereof,
whether printed, stamped, typed, or written shall be governed by the terms of
this Agreement and none of the provisions of such purchase order or
acknowledgment shall be applicable except those specifying Product and quantity
ordered, delivery dates, special shipping instructions and invoice information.

 

12

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.11 Miscellaneous.

 

  (a) Process Rework. Process rework created as a result of Company’s changes
shall be billed separately at a reasonable fee mutually agreed upon in writing.

 

  (b) Sub-lots. Should Company desire Hospira to split a manufacturing lot of
Product into several sub-lots during packaging, there will be a split fee of [ *
] for each sub-lot packaged.

 

  (c) Cold Storage Fee. A cold storage fee shall be due and payable to Hospira
if Company stores Product at Hospira’s plant after Product’s final release for
more than [ * ]. The fee shall be [ * ] per [ * ] per [ * ] or any part thereof.

 

  (d) Stability Studies. Company will perform all required stability studies.

Article 8. WARRANTIES; COVENANTS AND INDEMNIFICATION

8.1 Company’s Warranties.

 

  (a) Company represents and warrants to Hospira that all API delivered to
Hospira pursuant to this Agreement shall, at the time of delivery, not be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, (the “Act”) or within the meaning of any applicable
state or municipal law in which the definitions of adulteration and misbranding
are substantially the same as those contained in the Act, as the Act and such
laws are constituted and effective at the time of delivery and will not be an
article which may not under the provisions of Sections 404 and 505 of the Act be
introduced into interstate commerce.

 

  (b) Company further warrants to Hospira that API supplied to Hospira hereunder
shall meet the API Specifications set forth on Exhibit 1.2.

 

  (c) Company further warrants that all specifications including Active
Pharmaceutical Ingredient Specifications and Product Specifications Company
provides to Hospira shall conform with the applicable submissions Company files
with the appropriate Regulatory Authorities, such submissions being appropriate
for the purposes of this Agreement, any Regulatory Approvals Company receives,
as well as any amended Regulatory Approvals.

 

  (d) Company further represents and warrants to Hospira that Company’s
performance of its obligations under this Agreement will not result in a
material violation or breach of any agreement, contract, commitment or
obligation to which Company is a party or by which it is bound and will not
conflict with or constitute a default under its corporate charter or bylaws.

 

13

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  (e) Company further represents and warrants that (i) it will not sell
Hospira-Manufactured Product in the United States unless and until such sale is
authorized by the necessary Regulatory Approval from the FDA; (ii) it will not
sell Hospira-Manufactured Product into any jurisdiction other than the United
States unless and until to the best of its knowledge such sale is authorized by
the necessary Regulatory Approvals; and (iii) Company further represents and
warrants that any distributor, licensee or other entity representing the Company
in a foreign jurisdiction is contractually obligated to ensure that the
Hospira-Manufactured Product has all necessary Regulatory Approvals prior to
selling the Hospira-Manufactured Product in such country.

8.2 Hospira’s Warranties and Covenants.

 

  (a) Hospira represents and warrants to Company that Product Hospira delivers
to Company pursuant to this Agreement shall, at the time of delivery, not be
adulterated or misbranded within the meaning of the Act or within the meaning of
any applicable state or municipal law in which the definitions of adulteration
and misbranding are substantially the same as those contained in the Act, as the
Act and such laws are constituted and effective at the time of delivery and will
not be an article which may not under the provisions of Sections 404 and 505 of
the Act be introduced into interstate commerce.

 

  (b) Hospira further represents and warrants to Company that Product Hospira
delivers to Company pursuant to this Agreement shall be free from defects in
material and workmanship and shall be manufactured: (a) in accordance and
conformity with the Product Specifications; and (b) in compliance with all
applicable U.S. statutes, laws, rules or regulations, including those relating
to the environment, food or drugs and occupational health and safety, including,
without limitation, those enforced or promulgated by the FDA (including, without
limitation, compliance with cGMPs).

 

  (c) Hospira further represents and warrants to Company that Hospira’s
performance of its obligations under this Agreement will not result in a
material violation or breach of any agreement, contract, commitment or
obligation to which Hospira is a party or by which it is bound and will not
conflict with or constitute a default under its Certificate of Incorporation or
corporate bylaws.

 

  (d) Hospira covenants that it shall apply its quality control procedures and
in-plant quality control checks on the manufacture, assembly and/or packaging of
Product for Company in the same manner as Hospira applies such procedures and
checks to products of a similar nature manufactured, assembled and/or packaged
for sale by Hospira.

 

14

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  (e) The foregoing warranties shall not extend to any nonconformity or defect
which relates to or is caused by API supplied by Company to Hospira. Subject to
Section 8.3, the liability and replacement provisions of Sections 5.3(a) and
(e) shall be Company’s sole and exclusive remedy for nonconforming or defective
Product.

 

  (f) HOSPIRA MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
PRODUCT. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE
ARE HEREBY DISCLAIMED BY HOSPIRA.

8.3 Indemnification by Hospira. Hospira shall indemnify and hold harmless
Company, its Affiliates, officers, directors and employees (collectively, the
“Company Indemnitees”) from and against all claims, causes of action, suits,
costs and expenses (including reasonable attorney’s fees), losses or liabilities
of any kind related to this Agreement and asserted by Third Parties
(collectively, “Liabilities”) to the extent such arise out of or are
attributable to: (a) Hospira’s breach of any representation or warranty set
forth in Section 8.2(a), or (b); (b) any violation of any proprietary right of
any Third Party relating to Hospira’s manufacturing processes used in the
manufacture of Product pursuant to this Agreement; or (c) any [ * ] on the part
of Hospira, its employees, agents or representatives and which relate to
Hospira’s performance hereunder; provided, however, Hospira shall not be
obligated to indemnify Company Indemnitees to the extent that any Liability
arises from (i) Company’s breach of any representation or warranty set forth in
Section 8.1(a), (b), (c) or (e), (ii) any violation of any proprietary right of
any Third Party relating to the Active Pharmaceutical Ingredient Specifications,
Product Specifications, API, Drug or Product, (iii) the use of or lack of safety
or efficacy of Product, except any such Liability caused by or attributable to
the fault of Hospira, its employees, agents or representatives, or (iv) any [ *
] on the part of any Company Indemnitee.

8.4 Indemnification by Company. Company shall indemnify and hold harmless
Hospira, its Affiliates, officers, directors and employees (collectively,
“Hospira Indemnitees”) from and against all Liabilities to the extent such arise
out of or are attributable to (a) Company’s breach of any representation or
warranty set forth in Section 8.1(a), (b), (c) or (e); (b) any violation of any
proprietary right of any Third Party relating to the Active Pharmaceutical
Ingredient Specifications, Product Specifications, API, Drug or Product; (c) the
use of or lack of safety or efficacy of Drug or Product; (d) any [ * ] on the
part of Company, its employees, agents or representatives and which relate to
Company’s performance hereunder, and (e) any sale of Product by Company or its
licensee or distributor or agent in any country without Regulatory Approval;
provided, however, Company shall not be obligated to indemnify Hospira
Indemnitees to the extent that any Liability arises from (i) Hospira’s breach of
any representation or warranty set forth in Section 8.2(a) or (b), (ii) any
violation of any proprietary right of any Third Party relating to Hospira’s
manufacturing processes used in the manufacture of Product pursuant to this
Agreement, or (iii) any [ * ] on the part of any Hospira Indemnitee.

 

15

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

8.5 Conditions of Indemnification. If the indemnified party seeks
indemnification from the indemnifying party hereunder, the indemnified party
shall promptly give written notice to the indemnifying party as soon as
practicable, but in any event within five (5) days of the indemnified party’s
discovery of any such Liability or claim or suit threatened, made or filed
against the indemnified party which forms the basis for the indemnified party’s
claim of indemnification. The indemnified party and shall cooperate fully with
the indemnifying party in the investigation and defense of all such claims or
suits. The indemnifying party shall have the option to assume the indemnified
party’s defense in any such claim or suit with counsel reasonably satisfactory
to the indemnified party, and the indemnified party may, at its option and
expense, be separately represented in such action or proceeding. In the event
that the indemnifying party assumes control of the defense of any such action or
proceeding, the indemnifying party shall not be liable for any litigation costs
or expenses incurred by the indemnified party without the indemnifying party’s
prior written authorization. No settlement or compromise shall be binding on a
party hereto without its prior written consent, such consent not to be
unreasonably withheld.

8.6 No Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
RESULTING FROM ANY BREACH OF THIS AGREEMENT EVEN IF THE PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

8.7 No Waiver of Liability. Neither party transfers to the other party any of
such first party’s liability for any harm (including without limitation bodily
injury and death) to any Third Party caused by such first party’s negligence or
intentional misconduct.

Article 9. INTELLECTUAL PROPERTY RIGHTS

9.1 Hospira’s Proprietary Rights. Hospira has granted no license, express or
implied, to Company to use Hospira Proprietary Rights. All proprietary
technology, know-how and rights developed by Hospira in the course of this
Agreement shall be the sole property of Hospira. [ * ]

9.2 [ * ]

9.3 [ * ]

9.4 Company’s Proprietary Rights. Company has granted no license, express or
implied, to Hospira to use Company’s proprietary technology, know-how or rights
relating to the Drug or Product, other than for the purposes of this Agreement.
[ * ]

9.5 [ * ]

 

16

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 10. TERM AND TERMINATION

10.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated as provided below, shall expire at the end of the fifth
(5th) Contract Year (the “Initial Term”). Unless otherwise terminated in
accordance with this Article 10, this Agreement shall be automatically extended.
The period during which the Agreement is in effect is referred to herein as the
“Term.” On or after completion of the third Contract Year, this Agreement may be
terminated at any time upon either party providing the other with at least [ * ]
months’ prior written notice of termination.

10.2 Termination of Process Development Project. Either party may terminate the
Project upon sixty (60) days prior written notice to the other party if the
terminating party determines in good faith that the development of the Product
is not technically feasible using commercially reasonable efforts. If the
Project is terminated, Hospira shall advise Company of Hospira’s actual
development costs on the Project incurred prior to such termination. Company
shall pay Hospira for all reasonable and documented development costs incurred
to the date the termination notice is received.

10.3 Failure to Obtain Regulatory Approval. Either party may terminate this
Agreement by giving to the other party three (3) months’ prior written notice in
the event that Regulatory Approval has not been granted by FDA by [ * ].

10.4 General Termination Rights. Either party may terminate this Agreement as
follows:

 

  (a) Immediately by providing written notice upon the bankruptcy or the
insolvency of the other party; or

 

  (b) By giving to the other party sixty (60) days’ prior written notice upon
the material breach of any warranty or any other material breach of this
Agreement by the other party if the breach is not cured within sixty (60) days
after written notice thereof to the party in default. However, if the party
alleged to be in breach of this Agreement disputes such breach by written notice
to the other party within the period allowed for cure, the nonbreaching party
shall not have the right to terminate this Agreement unless it has been
determined by decision in arbitration pursuant to the alternative dispute
resolution provisions of Exhibit 12.4 hereto or by a court of competent
jurisdiction that this Agreement was materially breached in accordance with this
Section 10.4(b), and the breaching party fails to comply with its obligations
within ninety (90) days after such decision.

10.5 Hospira Termination. If in any two (2) consecutive [ * ] Company waives
Hospira’s manufacturing and delivery obligations in full pursuant to
Section 7.6, Hospira may, terminate this Agreement upon ninety (90) days prior
written notice to Company.

10.6 Accrued Payment Obligations. Upon termination pursuant to this Article 10,
Company shall reimburse Hospira for Hospira’s cost of all supplies purchased and
on hand or on order, if such supplies were ordered by Hospira based on firm
purchase orders or Company’s

 

17

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

estimates of its requirements of Product, and such supplies cannot be reasonably
used by Hospira for other purposes. Hospira shall invoice Company for all
amounts due hereunder. Payment shall be made pursuant to Section 5.7.

10.7 Return of Inventory. In the event of any termination, Hospira shall return
any remaining inventory of API and Product to Company at Company’s expense,
unless such termination shall have been as a result of a breach of this
Agreement by Hospira, in which case such inventory shall be returned at
Hospira’s expense.

10.8 Survival. Expiration or early termination of this Agreement shall not
relieve either party of any obligations that it may have incurred prior to
expiration or early termination and all covenants and agreements contained in
this Agreement, which by their terms or context are intended to survive, will
continue in full force and effect unless otherwise indicated in this Agreement,
notwithstanding any termination or expiration of this Agreement. For clarity,
pursuant to this Section 10.8 the terms and conditions of Section 6.5 and
Articles 8, 9, 10, 11, and 12 shall survive any termination or expiration of
this Agreement.

Article 11. CONFIDENTIAL INFORMATION

11.1 Nondisclosure. It is contemplated that in the course of the performance of
this Agreement each party may, from time to time, disclose Confidential
Information to the other. Hospira agrees that, except as expressly provided
herein, it shall not disclose Confidential Information received from Company,
and shall not use Confidential Information disclosed to it by Company, for any
purpose other than to fulfill Hospira’s obligations hereunder. Company agrees
that, except as expressly provided herein, it shall not disclose Confidential
Information received from Hospira, and shall not use Confidential Information
disclosed to it by Hospira, for any purpose other than to fulfill Company’s
obligations hereunder.

11.2 Exceptions to Duty of Nondisclosure. Notwithstanding the above, nothing
contained in this Agreement shall preclude Company or Hospira from utilizing
Confidential Information as may be necessary in prosecuting patent rights of
either party pursuant to Article 9, obtaining governmental marketing approvals,
manufacturing Product pursuant to the terms and conditions of this Agreement, or
complying with other governmental laws and regulations or court orders (provided
that the party disclosing such information uses reasonable efforts to seek
confidential treatment of such information, except as required to file and
prosecute such patent applications). Hospira shall be permitted to disclose
Confidential Information of Company to Third Party developmental and analytical
services providers in connection with performance of Hospira’s obligations
hereunder provided such providers shall be subject to confidentiality agreements
with provisions at least as protective as the terms and conditions set forth
herein. Company shall be permitted to disclose Confidential Information of
Hospira [ * ] provided such Third Parties shall be subject to confidentiality
agreements with provisions at least as protective as the terms and conditions
set forth herein. The obligations of the parties relating to Confidential
Information shall expire ten (10) years after the termination of this Agreement.

 

18

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

11.3 Disclosure Required by Law. Either party may disclose Confidential
Information of the other party hereunder to the extent such disclosure is
required by law to be disclosed by the recipient, provided that the recipient
gives the other party hereto prompt notice of such legal requirement such that
such other party shall have the opportunity to apply for confidential treatment
of such Confidential Information.

11.4 Government Disclosure for Purposes of Obtaining Regulatory Approval. Each
party may disclose Confidential Information of the other party hereunder to the
extent such disclosure is necessary to comply with applicable governmental laws
and/or regulations in order to obtain Regulatory Approval, provided that if a
party is required by law and/or regulation to make any such disclosure of the
other party’s Confidential Information it will give reasonable advance notice to
the other party of such disclosure requirement and will use good faith efforts
to assist such other party in securing a protective order or confidential
treatment of such Confidential Information required to be disclosed, except
where such notice is impractical, for example in the event of a medical
emergency, in which case such party shall give notice to the other party as soon
as is reasonably practical.

11.5 Public Announcements and SEC Filings. Except as otherwise set forth in this
Article 11, neither party shall make public the terms of this Agreement or the
transactions contemplated herein, or make any public statement which includes
the name of the other party or any of its Affiliates, or otherwise use the name
of the other party or any of its Affiliates in any public statement or document
without the prior written consent of the other party. Any such public
announcement proposed by a party that names the other party shall first be
provided in draft to the other party. Each party agrees that it shall cooperate
fully and in a timely manner with the other with respect to all required
disclosures to the Securities and Exchange Commission and any other governmental
or regulatory agencies, including requests for confidential treatment of
Confidential Information of either party included in any such disclosure. If
either party determines that applicable securities laws require it to file this
Agreement, such party shall (a) provide to the other party a copy of the
redacted version it intends to file, (b) provide the other party reasonable
opportunity to comment thereon, and (c) redact such additional information as
requested by the other party, unless disclosure thereof is required by law and
compelled by the Securities and Exchange Commission.

11.6 Injunctive Relief. The parties acknowledge that either party’s breach of
this Article 11 may cause the other party irreparable injury for which it would
not have an adequate remedy at law. In the event of a breach, the non-breaching
Party may be entitled to injunctive relief in addition to any other remedies it
may have at law or in equity

 

19

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 12. MISCELLANEOUS

12.1 Force Majeure and Failure of Suppliers.

 

  (a) Excusable Delay. Any delay in the performance of any of the duties or
obligations of either party hereto (except the payment of money) shall not be
considered a breach of this Agreement and the time required for performance
shall be extended for a period equal to the period of such delay, provided that
such delay has been caused by or is the result of any acts of God, acts of the
public enemy, insurrections, riots, embargoes, labor disputes, including
strikes, lockouts, job actions, boycotts, fires, explosions, floods, shortages
of material or energy, or other unforeseeable causes beyond the control and
without the fault or negligence of the party so affected. The affected party
shall give prompt notice to the other party of such cause, and shall take
promptly whatever reasonable steps are necessary to relieve the effect of such
cause.

 

  (b) Transfer of Production. If Hospira becomes subject to an event of force
majeure which interferes with production of Product at Hospira’s McPherson, KS
plant, the parties shall mutually agree on implementation of an agreed-upon
action plan to transfer production of Product to another Hospira plant. The
parties shall, after the execution of this Agreement and at the request of
either party, meet to discuss and define such an action plan.

 

  (c) Failure of Suppliers. The parties understand and agree that the Company
has chosen the excipient and primary container packaging component suppliers
listed in the Product Specifications. Under no circumstances shall Hospira have
any liability to Company, nor shall Hospira be deemed to be in breach of this
Agreement, if Hospira is unable to supply Product to Company due to a failure of
such suppliers to provide such excipients and/or primary container packaging
components to Hospira.

12.2 Notices. All notices hereunder shall be delivered as follows:
(a) personally; (b) by facsimile and confirmed by first class mail (postage
prepaid); (c) by registered or certified mail (postage prepaid); or (d) by
overnight courier service, to the following addresses of the respective parties:

 

If to Company:       If to Hospira:

Tercica, Inc.

  

2000 Sierra Point Parkway, Suite 400

   Hospira, Inc.

Brisbane, CA 94005

   275 North Field Drive    Lake Forest, Illinois 60045

With a copy to:

      With copy to:

Tercica, Inc.

  

Attention: General Counsel

   Hospira, Inc.

2000 Sierra Point Parkway, Suite 400

   Attention: General Counsel

Brisbane, CA 94005

   Building H1; Department NLEG

Attention: (650) 624-4990

   275 N. Field Drive Facsimile: (650) 238-1520    Lake Forest, IL 60045    Fax:
224-212-2086

 

20

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Notices shall be effective upon receipt if personally delivered or delivered by
facsimile and confirmed by first class mail, on the third business day following
the date of registered or certified mailing or on the first business day
following the date of or delivery to the overnight courier. A party may change
its address listed above by written notice to the other party.

12.3 Choice of Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of Delaware, excluding its choice of law provisions.
The United Nations Convention on the International Sale of Goods is hereby
expressly excluded.

12.4 Alternative Dispute Resolution. The parties recognize that bona fide
disputes may arise which relate to the parties’ rights and obligations under
this Agreement. The parties agree that except as provided in Section 11.4, any
such dispute shall be resolved by alternative dispute resolution in accordance
with the procedure set forth in Exhibit 12.4.

12.5 Assignment. Neither party shall assign this Agreement nor any part thereof
without the prior written consent of the other party; provided, however:
(a) either party may assign this Agreement to one of its wholly-owned
subsidiaries or its parent corporation without such consent; and (b) either
party, without such consent, may assign this Agreement in connection with the
transfer, sale or divestiture of substantially all of its business to which this
Agreement pertains or in the event of its merger or consolidation with another
company. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. No assignment shall relieve any party of responsibility
for the performance of any accrued obligation which such party then has
hereunder.

12.6 Entire Agreement. This Agreement, together with the Exhibits referenced and
incorporated herein, constitute the entire agreement between the parties
concerning the subject matter hereof and supersede all written or oral prior
agreements or understandings with respect thereto, including without limitation
the Letter Agreement, provided that certain Mutual Nondisclosure Agreement
between Company and Hospira effective February 10, 2006 (the “Confidentiality
Agreement”) shall remain in full force and effect and continue to govern the
confidential information exchanged by the parties thereunder, except that the
term of the obligations of non-use and non-disclosure set forth in the
Confidentiality Agreement shall be extended to expire on the same date as the
term of the obligations of non-use and non-disclosure set forth in Section 11.2
of this Agreement.

12.7 Severability. This Agreement is subject to the restrictions, limitations,
terms and conditions of all applicable governmental regulations, approvals and
clearances. If any term or provision of this Agreement shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

 

21

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

12.8 Waiver-Modification of Agreement. No waiver or modification of any of the
terms of this Agreement shall be valid unless in writing and signed by
authorized representatives of both parties. Failure by either party to enforce
any such rights under this Agreement shall not be construed as a waiver of such
rights, nor shall a waiver by either party in one or more instances be construed
as constituting a continuing waiver or as a waiver in other instances.

12.9 Insurance Clause. Each party will procure and maintain, at its own expense,
for the duration of the Agreement, and for five (5) years thereafter if written
on a claims made or occurrence reported form, the types of insurance specified
below with carriers rated A- VII or better with A. M. Best or like rating
agencies:

 

  a. Workers’ Compensation in accordance with applicable statutory requirements
and shall provide a waiver of subrogation in favor of the other party;

 

  b. Employer’s Liability with a limit of liability in an amount of not less
than [ * ];

 

  c. Commercial General Liability including premises operations, & completed
operations, blanket contractual liability, personal injury and advertising
injury including fire legal liability for bodily injury and property damage in
an amount not less than [ * ] per occurrence and [ * ] in the aggregate;

 

  d. Product Liability in an amount not less than [ * ] per occurrence and [ * ]
in the aggregate; and

Hospira, Inc. and its subsidiaries, affiliates, directors, officers, employees,
and agents shall be an additional insured with respect to Commercial General
Liability and Product Liability. Prior to commencement of services, and annually
thereafter, each party shall, upon request, furnish to the other party
certificates of insurance evidencing the insurance coverages stated above and
shall provide at least thirty (30) days’ written notice to the other party prior
to any cancellation, non-renewal or material change in said coverage. In the
case of cancellation, non-renewal or material change in said coverage, each
party shall promptly provide to the other party a new certificate of insurance
evidencing that the coverage meets the requirements in this Section. Hospira
may, at its option, satisfy, in whole or in part, its obligation under this
Section 12.9 through its self-insurance program.

12.10 Exhibits. All Exhibits referred to herein are hereby incorporated by
reference.

12.11 Debarment Warranty. Hospira and Company represent and warrant that neither
party uses nor will use in the future use in any capacity the services of any
person debarred under Section (a) or (b) of 21 U.S.C. Section 335a.

IN WITNESS WHEREOF, the parties intending to be bound by the terms and
conditions hereof have caused this Agreement to be signed by their duly
authorized representatives as of the date first above written.

 

22

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

HOSPIRA WORLDWIDE, INC.     COMPANY By:   /s/ John Arnott     By:   /s/ Andrew
Grethlein Name:   John Arnott     Name:   Andrew Grethlein Title:   Senior Vice
President, Global Commercial Operations     Title:   Senior Vice President,
Pharmaceutical Operations

 

23

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 1.2

Active Pharmaceutical Ingredient Specifications

 

[ * ]    [ * ]   

 

[ * ]    [ * ] [ * ]    [ * ]

 

24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 1.9

Product Specifications

 

Specifications

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

 

25

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 2.1

Project Development Activities and Payment Schedule

ATTACHMENT 1: Development Fees Structure

Milestone I: Project Initiation

[ * ]

Milestone II: Process Development

[ * ]

[ * ]

Milestone III: Engineering and Registration Batch Production

[ * ]

[ * ]

MILESTONE IV: PROCESS VALIDATION AND REVIEW

[ * ]

MILESTONE V: REGULATORY SUBMISSION

[ * ]

 

26

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

MILESTONE VI: COMMERCIAL PACKAGE PREPARATION

[ * ]

Estimated Dedicated Equipment Costs

[ * ]

Total Cost:     [ * ]

 

27

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 5.7

Product Prices

[ * ]

 

28

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 6.1

Product Test Methods

 

Test Method

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

 

29

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 6.2

Quality Agreement

Per Section 6.2 of this Development and Supply Agreement a definitive Quality
Agreement will be executed within [ * ] following the effective date.

This Quality Agreement will cover the quality responsibilities of each party.

{No Exhibit 6.2 was executed and delivered as part of the Development and Supply
Agreement.}

 

30

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 12.4

Alternative Dispute Resolution

The parties recognize that bona fide disputes as to certain matters may arise
from time to time during the term of this Agreement which relate to either
party’s rights and/or obligations. To have such a dispute resolved by this
Alternative Dispute Resolution (“ADR”) provision, a party first must send
written notice of the dispute to the other party for attempted resolution by
good faith negotiations between their respective presidents (or their designees)
of the affected subsidiaries, divisions, or business units within twenty-eight
(28) days after such notice is received (all references to “days” in this ADR
provision are to calendar days).

If the matter has not been resolved within twenty-eight (28) days of the notice
of dispute, or if the parties fail to meet within such twenty-eight (28) days,
either party may initiate an ADR proceeding as provided herein. The parties
shall have the right to be represented by counsel in such a proceeding.

1. To begin an ADR proceeding, a party shall provide written notice to the other
party of the issues to be resolved by ADR. Within fourteen (14) days after its
receipt of such notice, the other party may, by written notice to the party
initiating the ADR, add additional issues to be resolved within the same ADR.

2. Within twenty-one (21) days following receipt of the original ADR notice, the
parties shall select a mutually acceptable neutral to preside in the resolution
of any disputes in this ADR proceeding. If the parties are unable to agree on a
mutually acceptable neutral within such period, either party may request the
President of the CPR Institute for Dispute Resolution (“CPR”), 366 Madison
Avenue, 14th Floor, New York, New York 10017, to select a neutral pursuant to
the following procedures:

(a) The CPR shall submit to the parties a list of not less than five
(5) candidates within fourteen (14) days after receipt of the request, along
with a Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of either party or any of their subsidiaries or
Affiliates.

(b) Such list shall include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.

(c) Each party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
the CPR within seven (7) days following receipt of the list of candidates. If a
party believes a conflict of interest exists regarding any of the candidates,
that party shall provide a written explanation of the conflict to the CPR along
with its list showing its order of preference for the candidates. Any party
failing to return a list of preferences on time shall be deemed to have no order
of preference.

 

31

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) If the parties collectively have identified fewer than three (3) candidates
deemed to have conflicts, the CPR immediately shall designate as the neutral the
candidate for whom the parties collectively have indicated the greatest
preference. If a tie should result between two candidates, the CPR may designate
either candidate. If the parties collectively have identified three (3) or more
candidates deemed to have conflicts, the CPR shall review the explanations
regarding conflicts and, in its sole discretion, may either (i) immediately
designate as the neutral the candidate for whom the parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than
five (5) candidates, in which case the procedures set forth in subparagraphs
2(a)-2(d) shall be repeated.

3. No earlier than twenty-eight (28) days or later than fifty-six (56) days
after selection, the neutral shall hold a hearing to resolve each of the issues
identified by the parties. The ADR proceeding shall take place at a location
agreed upon by the parties. If the parties cannot agree, the neutral shall
designate a location other than the principal place of business of either party
or any of their subsidiaries or Affiliates.

4. At least seven (7) days prior to the hearing, each party shall submit the
following to the other party and the neutral:

(a) a copy of all exhibits on which such party intends to rely in any oral or
written presentation to the neutral;

(b) a list of any witnesses such party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

(c) a proposed ruling on each issue to be resolved, together with a request for
a specific damage award or other remedy for each issue. The proposed rulings and
remedies shall not contain any recitation of the facts or any legal arguments
and shall not exceed one (1) page per issue.

(d) a brief in support of such party’s proposed rulings and remedies, provided
that the brief shall not exceed twenty (20) pages. This page limitation shall
apply regardless of the number of issues raised in the ADR proceeding.

Except as expressly set forth in subparagraphs 4(a)-4(d), no discovery shall be
required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

5. The hearing shall be conducted on two (2) consecutive days and shall be
governed by the following rules:

(a) Each party shall be entitled to five (5) hours of hearing time to present
its case. The neutral shall determine whether each party has had the five
(5) hours to which it is entitled.

 

32

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) Each party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the party
conducting the cross-examination.

(c) The party initiating the ADR shall begin the hearing and, if it chooses to
make an opening statement, shall address not only issues it raised but also any
issues raised by the responding party. The responding party, if it chooses to
make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

(d) Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

(e) Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances. Affidavits prepared for purposes of the ADR
hearing also shall not be admissible. As to all other matters, the neutral shall
have sole discretion regarding the admissibility of any evidence.

6. Within seven (7) days following completion of the hearing, each party may
submit to the other party and the neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed ten (10) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

7. The neutral shall rule on each disputed issue within fourteen (14) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the parties on each disputed issue but may
adopt one party’s proposed rulings and remedies on some issues and the other
party’s proposed rulings and remedies on other issues. The neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.

8. The neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

(a) If the neutral rules in favor of one party on all disputed issues in the
ADR, the losing party shall pay 100% of such fees and expenses.

(b) If the neutral rules in favor of one party on some issues and the other
party on other issues, the neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
parties. The neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

 

33

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9. The rulings of the neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

10. Except as provided in paragraph 9 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed Confidential Information. The neutral shall have the authority
to impose sanctions for unauthorized disclosure of Confidential Information.

12. The neutral may not award punitive damages. The parties hereby waive the
right to punitive damages.

13. The hearings shall be conducted in the English language.

 

34

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.